DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-10		Pending
Prior Art Reference:
Bowling et al.		WO 00/73672 A1

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Bowling et al. (WO 00/73672 A1).

Regarding claim 1, Bowling discloses an unlocking tool (figs. 62-64) configured for unlocking a bolt locking system comprising: 
a threaded stem (20; figs. 1, 18) having a lateral surface and at least one longitudinal channel (3) which extends from a first end of the threaded stem (20; figs. 1, 18), 
a nut (220) configured to be screwed onto the threaded stem (20; figs. 1, 18), and 
a locking system (221) which is as one with the nut (220) and comprises at least one tab (228, 232) configured to occupy a non-deformed state, in which said tab (228, 232) does not prevent the nut (220) from rotating with respect to the threaded stem (20; figs. 1, 18), and a deformed state, in which said tab (228, 232) is partially received in the at least one longitudinal channel (3) and prevents the nut (220) from rotating with respect to the threaded stem (20; figs. 1, 18), 
wherein the unlocking tool (figs. 62-64) comprises: 
a ring (figs. 62-64) that is configured to be positioned around the threaded stem (20; figs. 1, 18) in operation, and 
at least one finger (12) extending between a first end connected to the ring (figs. 62-64) and a second, free end, this finger (12) being configured to be received and slide in the at least one longitudinal channel (3) of the threaded stem (20; figs. 1, 18) in operation, 
the at least one finger (12) comprising a front face (10) delimited by a first edge (figs. 62-64) and a second edge (figs. 62-64) located downstream of the first edge (figs. 62-64) in a direction of unscrewing of the nut (220), 
the front face (10) of the at least one finger (12) having a first slope (fig. 63) such that the first edge (figs. 62-64) is set back from or level with the lateral surface of the threaded stem (20; figs. 1, 18) and such that the second edge (figs. 62-64) stands proud of or is level with the lateral surface of the threaded stem (20; figs. 1, 18).

Regarding claim 2, Bowling discloses the unlocking tool according to claim 1, wherein the second edge (figs. 62-64) is set back from the lateral surface of the threaded stem (20; figs. 1, 18).

Regarding claim 4, Bowling discloses the unlocking tool according to claim 1, wherein the first edge (figs. 62-64) stands proud of the lateral surface of the threaded stem (20; figs. 1, 18).

Regarding claim 6, Bowling discloses the unlocking tool according to one claim 1, wherein the front face (10) of each finger (12) comprises a second slope (fig. 63) such that each finger (12) has a first thickness at a first end of the finger (12) that is greater than a second thickness at a second, free end of the finger (12).

Regarding claim 8, Bowling discloses the unlocking tool according to claim 1, wherein each finger (12) has first and second lateral faces (figs. 62-64) that are separated by a distance approximately equal to that separating first and second lateral walls (fig. 18) of a longitudinal channel (3).

Regarding claim 9, Bowling discloses the unlocking tool according to claim 1, said unlocking tool (figs. 62-64) being configured for the threaded stem (20; figs. 1, 18) having two diametrically opposite longitudinal channels (3), wherein the unlocking tool (figs. 62-64) comprises two fingers (12), one for each longitudinal channel (3), the fingers (12) being arranged such that, in operation, their rear faces slide against bottom walls of the two longitudinal channels (3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling et al. (WO 00/73672 A1).

Regarding claim 3, Bowling discloses the unlocking tool according to claim 2, except for wherein the second edge (figs. 62-64) and the lateral surface of the threaded stem (20; figs. 1, 18) are separated by a first distance of approximately 0.5 mm.
	However, it would have been an obvious matter of design choice wherein the second edge and the lateral surface of the threaded stem are separated by a first distance of approximately 0.5 mm, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Bowling.

Regarding claim 5, Bowling discloses the unlocking tool according to claim 4, except for wherein the first edge (figs. 62-64) and the lateral surface of the threaded stem (20; figs. 1, 18) are separated by a second distance of approximately 0.5 mm.
	However, it would have been an obvious matter of design choice wherein the first edge and the lateral surface of the threaded stem are separated by a second distance of approximately 0.5 mm, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Bowling.

Regarding claim 7, Bowling discloses the unlocking tool according to claim 6, except for wherein the first and second thicknesses (fig. 63) have a difference in thickness of approximately 0.5 mm.
	However, it would have been an obvious matter of design choice wherein the first and second thicknesses have a difference in thickness of approximately 0.5 mm, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Bowling.

Regarding claim 10, Bowling discloses the unlocking tool according to claim 1, except for wherein at least each finger (12) of the unlocking tool (figs. 62-64) is made of or covered with a material having a low coefficient of friction with the longitudinal channel (3) of the threaded stem (20; figs. 1, 18).
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein at least each finger of the unlocking tool is made of or covered with a material having a low coefficient of friction with the longitudinal channel of the threaded stem, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd